Citation Nr: 0723625	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-06 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disability, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1980 to 
March 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of August 2003 and May 2004 rating 
decisions of the Department of Veterans Affairs (VA), 
regional office (RO) in Houston, Texas, which denied service 
connection.

This case was remanded by the Board in December 2006 in order 
to hold a Board hearing, as requested by the veteran in 
February 2005.  This was conducted in March 2007; the veteran 
also submitted additional evidence at that time and provided 
a waiver of RO initial consideration.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

At the March 2007 Board hearing, the veteran indicated that 
he had received relevant treatment from a private physician, 
Dr. Bussy of Newton, Texas, in the 1980s.  The veteran had 
not previously provided this information; the RO should make 
a request to obtain these records.

The veteran contends that his PTSD stems from service, 
particularly coming under fire and witnessing a fellow 
serviceman's death, in Korea.  Treatment records reflect 
psychiatric diagnoses that include PTSD.  Service personnel 
records reflect that the veteran was assigned to the 
"Headquarters Battalion, Third Marine Division, Fleet Marine 
Force", and that he also served for some time in Korea.  It 
does not appear, however, that the RO has undertaken all 
indicated steps to try to corroborate the veteran's claimed 
stressors.  This should be accomplished, and the veteran 
examined to ascertain whether he meets the criteria for a 
diagnosis of PTSD, due to in-service stressors.

Accordingly, the case is REMANDED for the following action:

1.  After obtaining the necessary 
release form from the veteran, the RO 
should contact the offices of Dr. 
Bussy, of Newton, Texas, and obtain 
copies of any medical records relating 
to the veteran that are on file.

2.  The RO should contact the appropriate 
entity to obtain 
information/documentation of the 
activities of the unit to which the 
veteran was assigned overseas, which 
apparently was the Headquarters 
Battalion, Third Marine Division, Fleet 
Marine Force, FPO SFRAN, CA 96602.  In 
particular, attempts should be made to 
verify whether elements of this unit came 
under fire while serving in Korea, 
including between November 1981 and 
January 1982, and whether elements of 
this unit were in the proximity of an oil 
drum explosion during a field exercise 
which resulted in the death of, or an 
injury to, another Marine.   

3.  Thereafter, the veteran should be 
examined for VA purposes to ascertain 
whether he meets the criteria for a 
diagnosis of PTSD.  If so, the stressful 
events upon which the diagnosis is 
predicated should be specifically set 
forth.  The claims file should be 
provided to the examiner in connection 
with the examination.   

4.  Upon completion of the above, any 
additional development as may be 
logically indicated as a result of the 
development that was undertaken should be 
accomplished, and then all the evidence 
considered and a determination entered as 
to whether the criteria for service 
connection for PTSD have been met.  If 
that decision is adverse to the veteran, 
he and his representative should be 
provided a supplemental statement of the 
case, and an opportunity to respond.  
Thereafter, the case should be returned 
to the Board.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
